Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed "Konrardy does not disclose at least "the self-driving vehicle prioritizes one of the first driving instruction and the second driving instruction in response to receiving the second driving instruction while the first driving instruction is valid or receiving the first driving instruction while the second driving instruction is valid, and controls driving of the self-driving vehicle in accordance with the prioritized driving instruction," (emphasis added) as recited in amended independent claim 1", with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasegawa (US20210173400A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy (US 10185327 B1) in view of Hasegawa (US20210173400A1).

	In regards to claim 1, Konrardy teaches a self-driving vehicle driving control system, comprising: 
	a self-driving vehicle which is capable of autonomous driving, and which includes a vehicle sensor which acquires first information representing at least one of a status of surroundings of the self-driving vehicle (Konrardy: Para 28 “The autonomous vehicle data system 100 may be roughly divided into front-end components 102 and back-end components 104 . The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108. To monitor the vehicle 108, the front-end components 102 may include one or more sensors 120 installed within the vehicle 108 and/or personal electronic devices that may communicate with the on-board computer 114. The front-end components 102 may further process the sensor data using the on-board computer 114 or a mobile device 110 (e.g., a smart phone, a tablet computer, a special purpose computing device, smart watch, wearable electronics, etc.) to determine when the vehicle is in operation and information regarding the vehicle”), [[a vehicle status of the self-driving vehicle itself, and a vehicle interior status of the self-driving vehicle]], 
	A first server which is provided so as to be capable of communicating with the self-driving vehicle (Konrardy: Para 28 “The autonomous vehicle data system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108. To monitor the vehicle 108, the front-end components 102 may include one or more sensors 120 installed within the vehicle 108 and/or personal electronic devices that may communicate with the on-board computer 114. The front-end components 102 may further process the sensor data using the on-board computer 114 or a mobile device 110 (e.g., a smart phone, a tablet computer, a special purpose computing device, smart watch, wearable electronics, etc.) to determine when the vehicle is in operation and information regarding the vehicle”; i.e. on-board computer 114 maps to first server), which generates a first driving instruction for instruction of conditions related to driving control of the self-driving vehicle based on the first information received from the self-driving vehicle (Konrardy: Para 28 “The autonomous vehicle data system 100 may be roughly divided into front-end components 102 and back-end components 104 . The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108. To monitor the vehicle 108, the front-end components 102 may include one or more sensors 120 installed within the vehicle 108 and/or personal electronic devices that may communicate with the on-board computer 114. The front-end components 102 may further process the sensor data using the on-board computer 114 or a mobile device 110 (e.g., a smart phone, a tablet computer, a special purpose computing device, smart watch, wearable electronics, etc.) to determine when the vehicle is in operation and information regarding the vehicle”), and which transmits the generated first driving instruction to the self- driving vehicle (Konrardy: Para 38 “In addition to receiving information from the sensors 120 , the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108. To facilitate such control, the on-board computer 114 may be communicatively connected to control components of the vehicle 108 by various electrical or electromechanical control components (not shown). When a control command is generated by the on-board computer 114, it may thus be communicated to the control components of the vehicle 108 to effect a control action.”), and 
	A second server which is provided so as to be capable of communicating with the self-driving vehicle (Konrardy: Para 29 “the front-end components 102 may communicate with the back-end components 104 via a network 130. Either the on-board computer 114 or the mobile device 110 may communicate with the back-end components 104 via the network 130 to allow the back-end components 104 to record information regarding vehicle usage. The back-end components 104 may use one or more servers 140 to receive data from the front-end components 102, store the received data, process the received data, and/or communicate information associated with the received or processed data), the second server being provided so as to be capable of communicating with an external sensor (Konrardy: Para 131 “the server 140 may receive communications from each of several autonomous vehicles 182. 1 - 182 .N travelling on the same road and/or within a predetermined threshold distance of each other. The communications may be transmitted to the server 140 via the network 130”; Para 132 “The communication may also include an indication of the location of the autonomous vehicle 182. 1 - 182 .N, which may be a street address, an intersection, a set of GPS coordinates, etc.”; i.e. a set of GPS coordinates indicate that the server is in communication with different GPS units located in different vehicles (external  different from the vehicle sensor and which acquires second information representing at least one of the status of the surroundings of the self-driving vehicle (Konrardy: Para 138 “the received communications may include locations of the autonomous vehicles 182 . 1 - 182 .N. The server 140 may compare the locations to identify distances between the autonomous vehicles 182. 1 and the other autonomous vehicles 182. 2 - 182 .N. The server 140 may also identify the current speeds of the autonomous vehicles 182. 1 - 182 .N via the communications”), [[the vehicle status of the self-driving vehicle itself, and the vehicle interior status of the self-driving vehicle]], the second server generating a second driving instruction for instruction of conditions related to driving control of the self-driving vehicle based on the second information received from the external sensor, and transmitting the generated second driving instruction to the self-driving vehicle (Konrardy: Para 140 “the server 140 may determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182. 2 - 182 .N when travelling to the waypoint using maneuvers corresponding to the minimum distance. The server 140 may utilize the distances between the autonomous vehicle 182. 1 and each of the other autonomous vehicles 182 . 2 - 182 .N, the current speeds of the autonomous vehicles 182 . 1 - 182 .N, and/or additional sensor data, such as accelerations, orientations, etc., of the autonomous vehicles 182 . 1 - 182 .N to determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N. In some embodiments, the server 140 may determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N, while the autonomous vehicle 182 . 1 maintains its current speed, travels at the speed limit, and/or travels at a predetermined threshold speed. In this manner, the server 140 may determine an optimal path for the autonomous vehicle 182 . 1 while travelling at an optimal or maximum speed to minimize the amount of time to the waypoint.”), 
	… controls driving of the self-driving vehicle in accordance with the prioritized driving instruction(Konrardy: Para 38 “In addition to receiving information from the sensors 120 , the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108”; Para 150 “the server 140 may cause each of the autonomous vehicles 182 . 1 - 182 .N to move in accordance with the maneuvers assigned to the respective autonomous vehicle”).
Yet Konrardy do not teach the self-driving vehicle prioritizes one of the first driving instruction and the second driving instruction in response to receiving the second driving instruction while the first driving instruction is valid or receiving the first driving instruction while the second driving instruction is valid…
However, in the same field of endeavor, Hasegawa teaches the self-driving vehicle prioritizes one of the first driving instruction and the second driving instruction in response to receiving the second driving instruction while the first driving instruction is valid or receiving the first driving instruction while the second driving instruction is valid (Hasegawa: Para 65 “An instruction to the autonomous driving vehicle 41 that has been input to the display operation device 32 by the manager 300 is received by the display operation interface 16. The processor 13 generates vehicle control information according to the instruction from the manager 300”; Para 68 “The wireless communication device 42 receives vehicle control information distributed from the wireless communication device 22”; Para 69 “Normally, the autonomous driving vehicle 41 travels with an automatic parking function. However, when the wireless communication device 42 receives the vehicle control information, the autonomous driving vehicle 41 prioritizes the instruction of the vehicle control information and stops or starts its traveling”)…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the self-driving vehicle driving control system of Konrardy with the feature of the self-driving vehicle prioritizes one of the first driving instruction and the second driving instruction in response to receiving the second driving instruction while the first driving instruction is valid or receiving the first driving instruction while the second driving instruction is valid disclosed by Hasegawa. One would be motivated to do so for the benefit of “accidents caused by autonomous driving vehicles in a facility can be effectively prevented” (Hasegawa: Para 18).

	In regards to claim 2, the combination of Konrardy and Hasegawa teaches the system according to Claim 1, and Konrardy further teaches the self-driving vehicle prioritizes the second driving instruction when the self-driving vehicle receives both the first and second driving instructions (Konrardy: Para 38 “In addition to receiving information from the sensors 120 , the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108”; Para 150 “the server 140 may cause each of the autonomous vehicles 182 . 1 - 182 .N to move in accordance with the maneuvers assigned to the respective autonomous vehicle”; i.e. while the on-board computer determine the first driving instruction base on the vehicle sensor, the server determine the second driving instruction which determine the interaction on the road which would be prioritized or overwritten the instruction determined by own computer).

	In regards to claim 3, the combination of Konrardy and Hasegawa teaches the system according to Claim 1, and Konrardy further teaches a type of conditions related to the driving control which can be instructed by the second driving instruction is more limited than the type of conditions related to driving control which can be instructed by the first driving instruction (Konrardy: Para 38 “the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108”; Para 140 “the server 140 may determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N, while the autonomous vehicle 182 . 1 maintains its current speed, travels at the speed limit, and/or travels at a predetermined threshold speed”; Para 141 “If the server 140 determines that the autonomous vehicle 182 . 1 , while maintaining its current speed, will collide with another vehicle in the left lane after half a mile but the center lane is mostly empty, the server 140 may adjust the timing of the maneuvers so that the autonomous vehicle 182 . 1 is directed to move into the center lane right away and then into the right lane after travelling two miles”; i.e. the second driving instruction are limited to changing lane(steering) while maintaining speed while the on-board computer can steering, braking, or throttle of the vehicle).

	In regards to claim 4, the combination of Konrardy and Hasegawa teaches the system according to Claim 1, and Konrardy further teaches the second server generates the second driving instruction based on the first information received from the self-driving vehicle in addition to the second information received from the external sensor (Konrardy: Para 28 “front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment”; Para 29” The back-end components 104 may use one or more servers 140 to receive data from the front-end components 102 , store the received data, process the received data, and/or communicate information associated with the received or processed data”; Para 131 “the server 140 may receive communications from each of several autonomous vehicles 182 . 1 - 182 .N travelling on the same road and/or within a predetermined threshold distance of each other. The communications may be transmitted to the server 140 via the network 130”; Para 132 “The communication may also include an indication of the location of the autonomous vehicle 182 . 1 - 182 .N, which may be a street address, an intersection, a set of GPS coordinates, etc.”; i.e. a set of GPS coordinates indicate that the server is in communication with different GPS units located in different vehicles (external sensor); Para 140 “the server 140 may determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N when travelling to the waypoint using maneuvers corresponding to the minimum distance. The server 140 may utilize the distances between the autonomous vehicle 182 . 1 and each of the other autonomous vehicles 182 . 2 - 182 .N, the current speeds of the autonomous vehicles 182 . 1 - 182 .N, and/or additional sensor data, such as accelerations, orientations, etc., of the autonomous vehicles 182 . 1 - 182 .N to determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N. In some embodiments, the server 140 may determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N, while the autonomous vehicle 182 . 1 maintains its current speed, travels at the speed limit, and/or travels at a predetermined threshold speed. In this manner, the server 140 may determine an optimal path for the autonomous vehicle 182 . 1 while travelling at an optimal or maximum speed to minimize the amount of time to the waypoint.”; i.e. both of the surrounding environment (first information) and  GPS coordinates(second information) are utilized in the determine an optimal path for the autonomous vehicle(generates the second driving instruction)).

	In regards to claim 5, the combination of Konrardy and Hasegawa teaches the system according to Claim 1, and Konrardy further teaches the external sensor is at least one of a sensor attached to a vehicle other than the self-driving vehicle (Konrardy: Para 113 “The on-board computer 114 may compare the received location to a current location of the first autonomous vehicle 108 , as determined by the GPS unit to identify the distance between the vehicles 108 , 182”; Para 132 “The communication may also include an indication of the location of the autonomous vehicle 182 . 1 - 182 .N, which may be a street address, an intersection, a set of GPS coordinates, etc.”; i.e. a set of GPS coordinates indicate that the server is in communication with different GPS units located in different vehicles (external sensor))  [[and a sensor attached to a stationary object.]]

	In regards to claim 6, the combination of Konrardy and Hasegawa teaches the system according to Claim 1, and Konrardy further teaches the external sensor comprises two or more sensors present in positions different from each other( Konrardy: Para 113 “The on-board computer 114 may compare the received location to a current location of the first autonomous vehicle 108 , as determined by the GPS unit to identify the distance between the vehicles 108 , 182”; Para 132 “The communication may also include an indication of the location of the autonomous vehicle 182 . 1 - 182 .N, which may be a street address, an intersection, a set of GPS .

	Regarding claim 7, Konrardy teaches a self-driving vehicle which is capable of autonomous driving, comprising:
	a vehicle sensor which acquires first information representing at least one of a status of surroundings of the self-driving vehicle (Konrardy: Para 28 “The autonomous vehicle data system 100 may be roughly divided into front-end components 102 and back-end components 104 . The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108 . To monitor the vehicle 108 , the front-end components 102 may include one or more sensors 120 installed within the vehicle 108 and/or personal electronic devices that may communicate with the on-board computer 114 . The front-end components 102 may further process the sensor data using the on-board computer 114 or a mobile device 110 (e.g., a smart phone, a tablet computer, a special purpose computing device, smart watch, wearable electronics, etc.) to determine when the vehicle is in operation and information regarding the vehicle”), [[a vehicle status of the self-driving vehicle itself, and a vehicle interior status of the self-driving vehicle]], 
	an external communication interface which is configured so as to be capable of communicating with a first server and a second server (Konrardy: Para 29 “the front-end components 102 may communicate with the back-end components 104 via a network 130 . Either on-board computer 114 or the mobile device 110 may communicate with the back-end components 104 via the network 130 to allow the back-end components 104 to record information regarding vehicle usage. The back-end components 104 may use one or more servers 140 to receive data from the front-end components 102 , store the received data, process the received data, and/or communicate information associated with the received or processed data), wherein the external communication interface receives, from the first server, a first driving instruction for instruction of conditions related to driving control of the self-driving vehicle generated based on the first information(Konrardy: Para 28 “The autonomous vehicle data system 100 may be roughly divided into front-end components 102 and back-end components 104 . The front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment. An on-board computer 114 may utilize this information to operate the vehicle 108 according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle 108., and receives, from the second server, a second driving instruction for instruction of conditions related to driving control of the self-driving vehicle generated based on second information received from an external sensor different from the vehicle sensor and which acquires the second information indicating at least one of a status of the surroundings of the self-driving vehicle(Konrardy: Para 28 “front-end components 102 may obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.) and the surrounding environment”; Para 29” The back-end components 104 may use one or more servers 140 to receive data from the front-end components 102 , store the received data, process the received data, and/or communicate information associated with the received or processed data”; Para 131 “the server 140 may receive communications from each of several autonomous vehicles 182 . 1 - 182 .N travelling on the same road and/or within a predetermined threshold distance of The communication may also include an indication of the location of the autonomous vehicle 182 . 1 - 182 .N, which may be a street address, an intersection, a set of GPS coordinates, etc.”; i.e. a set of GPS coordinates indicate that the server is in communication with different GPS units located in different vehicles (external sensor); Para 140 “the server 140 may determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N when travelling to the waypoint using maneuvers corresponding to the minimum distance. The server 140 may utilize the distances between the autonomous vehicle 182 . 1 and each of the other autonomous vehicles 182 . 2 - 182 .N, the current speeds of the autonomous vehicles 182 . 1 - 182 .N, and/or additional sensor data, such as accelerations, orientations, etc., of the autonomous vehicles 182 . 1 - 182 .N to determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N. In some embodiments, the server 140 may determine whether the autonomous vehicle 182 . 1 will collide with any of the other autonomous vehicles 182 . 2 - 182 .N, while the autonomous vehicle 182 . 1 maintains its current speed, travels at the speed limit, and/or travels at a predetermined threshold speed. In this manner, the server 140 may determine an optimal path for the autonomous vehicle 182 . 1 while travelling at an optimal or maximum speed to minimize the amount of time to the waypoint.”; GPS coordinates(second information) are utilized in the determine an optimal path for the autonomous vehicle(generates the second driving instruction)), [[the vehicle status of the self-driving vehicle itself, and the vehicle interior status of the self-driving vehicle]], and
	a processor … controls driving of the self-driving vehicle in accordance with the prioritized driving instruction. (Konrardy: Para 38 “In addition to receiving information from the sensors 120 , the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108”; Para 150 “the server 140 may cause each of the autonomous vehicles 182 . 1 - 182 .N to move in accordance with the maneuvers assigned to the respective autonomous vehicle”).
Yet Konrardy do not teach a processor which prioritizes one of the first driving instruction and the second driving instruction in response to receiving the second driving instruction while the first driving instruction is valid or receiving the first driving instruction while the second driving instruction is valid…
However, in the same field of endeavor, Hasegawa teaches a processor which prioritizes one of the first driving instruction and the second driving instruction in response to receiving the second driving instruction while the first driving instruction is valid or receiving the first driving instruction while the second driving instruction is valid (Hasegawa: Para 65 “An instruction to the autonomous driving vehicle 41 that has been input to the display operation device 32 by the manager 300 is received by the display operation interface 16. The processor 13 generates vehicle control information according to the instruction from the manager 300”; Para 68 “The wireless communication device 42 receives vehicle control information distributed from the wireless communication device 22”; Para 69 “Normally, the autonomous driving vehicle 41 travels with an automatic parking function. However, when the wireless communication device 42 receives the vehicle control information, the autonomous driving vehicle 41 prioritizes the instruction of the vehicle control information and stops or starts its traveling”)…
 (Hasegawa: Para 18).
	
	In regards to claim 8, the combination of Konrardy and Hasegawa teaches the self-driving vehicle according to claim 7, and Konrardy further teaches the processor prioritizes the second driving instruction when the external communication interface receives both the first and second driving instructions (Konrardy: Para 38 “In addition to receiving information from the sensors 120 , the on-board computer 114 may directly or indirectly control the operation of the vehicle 108 according to various autonomous operation features. The autonomous operation features may include software applications or modules implemented by the on-board computer 114 to generate and implement control commands to control the steering, braking, or throttle of the vehicle 108”; Para 150 “the server 140 may cause each of the autonomous vehicles 182 . 1 - 182 .N to move in accordance with the maneuvers assigned to the respective autonomous vehicle”; i.e. while the on-board computer determine the first driving instruction base on the vehicle sensor, the server determine the second driving instruction which determine the interaction on the road which would be prioritized or overwritten the instruction determined by own computer).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy (US 10185327 B1) and Hasegawa (US20210173400A1) further in view of Altman (US20210116907A1)

In regards to claim 9, the combination of Konrardy and Hasegawa teaches the system according to Claim 1.
Yet the combination of Konrardy and Hasegawa do not teach the self-driving vehicle stores a table including priority levels for the first server and the second server, and the self-driving vehicle prioritizes one of the first driving instruction and the second driving instruction based on the priority levels for the first server and the second server. 
However, in the same field of endeavor, Altman teaches the self-driving vehicle stores a table including priority levels for the first server and the second server (Altman: Para 76 “The above-mentioned operations may be controlled or handled by a Multiple Tele-Operator Handling Unit 147, which may be a vehicular unit within the primary vehicle 110, or may be part of remote server 170 or may be implemented externally to the primary vehicle 110. For example, the Multiple Tele-Operator Handling Unit 147 may determine and/or perform and/or instruct one or more of the above-mentioned operations, such as, which data-streams or data-sets or data-segments to send to each one of multiple remote tele-operators; which remote tele-operator is better suited or is best suited to handle which particular situations or scenarios; which tele-operator or which tele-generated command would be the prevailing one in case of a conflict or inconsistency or anomaly or abnormality or contradiction or mismatch or duplication among decisions or commands or among expected results or among derived operations from two or more tele-operators; and/or other suitable determinations or decisions, which may be performed based on a pre-defined set of rules, based on a pre-defined lookup table of priority order, or by based on the certainty level that each one of the multiple sources (of inconsistent commands) associates with its command (e.g., selecting the command that has the highest level of certainty associated with it), or based on other considerations that the vehicular AI unit may utilize for this purpose”), and the self-driving vehicle prioritizes one of the first driving instruction and the second driving instruction based on the priority levels for the first server and the second server(Altman: Para 20 “Primary vehicle 110 may further comprise an Engagement/Disengagement Unit 114, which may be responsible of engaging and/or disengaging one or more of the above-mentioned functionalities, and particularly, to engage or disengage the autonomous driving of the vehicle by the autonomous driving unit 120, and/or to engage or disengage the tele-driving or the tele-operation of the vehicle via the tele-driving unit 130, and/or to force the vehicle into being controlled manually and exclusively by a human driver or a human passenger located within the vehicle, and/or to force the vehicle to be controlled exclusively via the vehicular autonomous driving unit 120, and/or to force the vehicle to be controlled exclusively via the tele-driving unit 130 based on incoming commands, and/or to force the vehicle to be controlled by two or more means of control with a pre-defined order of priority (e.g., the vehicle would perform the tele-driving command unless it is in conflict with a local autonomous driving command which would thus prevail and would be executed, and/or to cut the power to an electric-power vehicle and/or to otherwise initiate an immediate stopping or stalling procedure in any vehicle)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Konrardy and Hasegawa with the feature of the self-driving vehicle stores a table including priority levels for the first server and the second server, and the self-driving vehicle prioritizes one of the first driving instruction and the second 

In regards to claim 9, the combination of Konrardy and Hasegawa teaches The self-driving vehicle according to claim 7.
Yet the combination of Konrardy and Hasegawa do not teach a storage storing a table including priority levels for the first server and the second server, wherein the processor prioritizes one of the first driving instruction and the second driving instruction based on the priority levels for the first server and the second server. 
However, in the same field of endeavor, Altman teaches a storage storing a table including priority levels for the first server and the second server (Altman: Para 189 “Some embodiments may be implemented by using code or program code or machine-readable instructions or machine-readable code, which may be stored on a non-transitory storage medium or non-transitory storage article (e.g., a CD-ROM, a DVD-ROM, a physical memory unit, a physical storage unit), such that the program or code or instructions, when executed by a processor or a machine or a computer, cause such processor or machine or computer to perform a method or process as described herein”; Para 76 “The above-mentioned operations may be controlled or handled by a Multiple Tele-Operator Handling Unit 147, which may be a vehicular unit within the primary vehicle 110, or may be part of remote server 170 or may be implemented externally to the primary vehicle 110. For example, the Multiple Tele-Operator Handling Unit 147 may determine and/or perform and/or instruct one or more of the above-mentioned operations, such as, which decisions or commands or among expected results or among derived operations from two or more tele-operators; and/or other suitable determinations or decisions, which may be performed based on a pre-defined set of rules, or based on a pre-defined lookup table of priority order, or by based on the certainty level that each one of the multiple sources (of inconsistent commands) associates with its command (e.g., selecting the command that has the highest level of certainty associated with it), or based on other considerations that the vehicular AI unit may utilize for this purpose”) wherein the processor prioritizes one of the first driving instruction and the second driving instruction based on the priority levels for the first server and the second server(Altman: Para 20 “Primary vehicle 110 may further comprise an Engagement/Disengagement Unit 114, which may be responsible of engaging and/or disengaging one or more of the above-mentioned functionalities, and particularly, to engage or disengage the autonomous driving of the vehicle by the autonomous driving unit 120, and/or to engage or disengage the tele-driving or the tele-operation of the vehicle via the tele-driving unit 130, and/or to force the vehicle into being controlled manually and exclusively by a human driver or a human passenger located within the vehicle, and/or to force the vehicle to be controlled exclusively via the vehicular autonomous driving unit 120, and/or to force the vehicle to be controlled exclusively via the tele-driving unit 130 based on incoming commands, and/or to force the vehicle to be controlled by two or more means of control with a pre-defined order of priority (e.g., the vehicle would perform the tele-driving command unless it is in conflict with a local autonomous driving .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Konrardy and Hasegawa with the feature of a storage storing a table including priority levels for the first server and the second server, wherein the processor prioritizes one of the first driving instruction and the second driving instruction based on the priority levels for the first server and the second server disclosed by Altman. One would be motivated to do so for the benefit of “increase the safety and service level of autonomous driving and/or self-driving systems and/or remote driving systems” (Altman: Para 32).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668